DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to applicant's amendment dated 11/16/2020 and interview dated 5/27/2022.
Terminal Disclaimer
3.	The terminal disclaimer has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
4.1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Aseet Patel (Registration No.: 53,874) on 5/27/2022.

4.2.	Please amend the claim as follows: 

Please replace claim 1

Claim 1.  (Currently Amended)  A computing device comprising:
a processor programmed with a format-preserving encryption (FPE) module; and
a memory storing plaintext encrypted with the FPE module and embedded with an
encryption key ID, the memory comprising a first ciphertext encrypted with the
FPE module using a first encryption key, wherein the first ciphertext is a fixed
length of bits equal to a length of the plaintext, wherein the first ciphertext is
embedded with a first key identifier that, without requiring decryption of the
entire first ciphertext, identifies the first ciphertext as having been encrypted with
the first encryption key;
wherein the first key identifier is structured with a first portion of bits storing the  
encryption key ID and a second portion of bits storing a compressed translation of that portion of ciphertext that initially populated the bits corresponding to the first key identifier, and
wherein the encryption key is changed based on one of: a time basis, and an
 	occurrence of an event, and
wherein a maximum quantity of encryption keys for the ciphertext corresponds to a
maximum number of unique values capable of being stored at any given time
within the first portion of bits corresponding to the encryption key ID 
wherein the first portion of bits storing the encryption key ID is four bits, and the memory  
stores different ciphertext encrypted with the FPE module with up to sixteen rotating encryption keys.

Please Cancelled claim 4

4.	(Cancelled) 


Please replace claim 15

Claim 15.  (Currently Amended)  A method comprising:
storing, by a memory of a computer device, plaintext encrypted with a format-preserving encryption (FPE) module and embedded with an encryption key ID,
storing, by the memory of the computer device, a first ciphertext encrypted with the FPE module using a first encryption key, wherein the first ciphertext is a fixed length of bits equal to a length of the plaintext, 
wherein the first ciphertext is embedded with a first key identifier that, without requiring decryption of the entire first ciphertext, identifies the first ciphertext as having been encrypted with the first encryption key;
 wherein the first key identifier is structured with a first portion of bits storing the encryption key ID and a second portion of bits storing a compressed translation of that portion of ciphertext that initially populated the bits corresponding to the first key identifier, and
changing, by the computer device, the encryption key based on one of: a time basis, and an occurrence of an event, and
wherein a maximum quantity of encryption keys for the ciphertext corresponds to a  
maximum number of unique values capable of being stored at any given time within the first portion of bits corresponding to the encryption key ID;
wherein the first portion of bits storing the encryption key ID is four bits, and
storing, by the memory of the computer device, different ciphertext encrypted with the FPE module with up to sixteen rotating encryption keys.

Please Cancelled claims 16-19

Claim 16-19.  (Cancelled).

Please replace claim 20

Claim 20.  (Currently Amended)  A non-transitory computer-readable medium storing computer-executable instructions that, when executed by one or more processors, cause a computer system to: 
storing, by a memory of a computer device, plaintext encrypted with a format-preserving encryption (FPE) module and embedded with an encryption key ID,
storing, by the memory of the computer device, a first ciphertext encrypted with the FPE module using a first encryption key, wherein the first ciphertext is a fixed length of bits equal to a length of the plaintext, 
wherein the first ciphertext is embedded with a first key identifier that, without requiring decryption of the entire first ciphertext, identifies the first ciphertext as having been encrypted with the first encryption key;
 wherein the first key identifier is structured with a first portion of bits storing the encryption key ID and a second portion of bits storing a compressed translation of that portion of ciphertext that initially populated the bits corresponding to the first key identifier, and
changing, by the computer device, the encryption key
wherein a maximum quantity of encryption keys for the ciphertext corresponds to a  
maximum number of unique values capable of being stored at any given time within the first portion of bits corresponding to the encryption key ID;
wherein the first portion of bits storing the encryption key ID is four bits, and
 	storing, by the memory of the computer device, different ciphertext encrypted with the FPE module with up to sixteen rotating encryption keys.

Allowable Subject Matter
5.1.	Claims 1-3, 5-15 and 20 are allowed.
5.2.	a). U.S. Patent Application no. 20020159599 to Matsui et al., discloses it is desired to share one circuit by an encryption unit 200 and a decryption unit 500. A normal data transformation unit (FL) 251 and an inverse data transformation unit (FL.sup.-1) 273 are located at point symmetry on a non-linear data transformation unit 220, and a normal data transformation unit (FL) 253 and an inverse data transformation unit (FL.sup.-1) 271 are located at point symmetry on the non-linear data transformation unit 220. Therefore, the encryption unit 200 and the decryption unit 500 can be configured using the same circuits.
 	b).    U.S. Patent Application no. 20110280394 to Hoover et al., discloses methods and systems are described for format-preserving encryption. Format-preserving encryption on an entire format F may be achieved by performing format-preserving encryption on one or more subsets of F and then applying one or more permutation rounds in such a way that all elements of F enter a subset to be encrypted. A predetermined number of encryption rounds and a predetermined number of permutation rounds may be interleaved until all elements are thoroughly mixed. The resultant output data may be saved in a database in the same format as the original input data, meet all constraints of the database, and pass all validity checks applied by software supporting the database.

5.3.	The following is an examiner's statement of reasons for allowance: the
combination of Hoover et al., Matsui et al. whether alone or in combination with the
other prior arts of record fail to teach or render obvious "… a memory storing plaintext encrypted with the FPE module and embedded with an encryption key ID, the memory comprising a first ciphertext encrypted with the FPE module using a first encryption key, wherein the first ciphertext is a fixed length of bits equal to a length of the plaintext, wherein the first ciphertext is embedded with a first key identifier that, without requiring decryption of the entire first ciphertext, identifies the first ciphertext as having been encrypted with the first encryption key; wherein the first key identifier is structured with a first portion of bits storing the   encryption key ID and a second portion of bits storing a compressed translation of that portion of ciphertext that initially populated the bits corresponding to the first key identifier, and wherein the encryption key is changed based on one of: a time basis, and an occurrence of an event, and wherein a maximum quantity of encryption keys for the ciphertext corresponds to a maximum number of unique values capable of being stored at any given time within the first portion of bits corresponding to the encryption key ID wherein the first portion of bits storing the encryption key ID is four bits, and the memory stores different ciphertext encrypted with the FPE module with up to sixteen rotating encryption keys." as recited in claim 1.
Therefore, independent claim 1 is allowable over the prior arts of record. The other independent claims 15 and 20 recite similar subject matter. Consequently, independent claims 15 and 20 are also allowable over the prior arts of record. Claims 2-3, 5-14 are directly or indirectly dependent upon claim 1 and therefore, they are also
allowable over the prior arts of record.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUNUR RASHID whose telephone number is (571)270-7195. The examiner can normally be reached 9 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HARUNUR . RASHID
Primary Examiner
Art Unit 2497



/HARUNUR RASHID/Primary Examiner, Art Unit 2497